PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/112,179
Filing Date: 24 August 2018
Appellant(s): Stoychev et al.



__________________
John Paul Kale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/17/19 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 9, 18, and 24 are rejected under 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-68, and 77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

(2) Response to Argument
Appellant makes the following assertions supporting the argument that claims 9, 18, and 24 are definite under 35 U.S.C. 112(b) in recitation of limitation “substantially the same”:
  Appellant asserts that claims 9, 18, and 24 establish that a decoded signal is substantially the same as an encoded signal. Appellant further asserts that the specification clarifies that the encoded and decoded signals can be recalled even where the signals are not identical with reference to paragraphs [0005] and [0558] of the 
Examiner respectfully submits and maintains that the requisite certainty to one of ordinary skill in the art when read in the context of the is not found in the specification to ascertain the degree of measuring what “substantially the same” would mean.  A description of “not being identical” is not a measure of similarity, but rather in the negative only one thing that it is not.  This measure would allow for the signal to be anything from completely different right up to the point but not inclusive of being identical.  See also Final Office Action dated 01/29/21 p. 5.

Appellant makes the following assertions supporting the argument that the claimed invention is drawn to eligible subject matter under 35 U.S.C. 101:
Appellant asserts that under Step 2A, Prong Two the claims reflect an improvement to the field of signal processing and to the functioning of a computer that performs signal processing (Appellant Brief, p. 7).  Appellant supports this with a list of asserted improvements including that the claimed method uses weighting functions to encode and decode collections of signals of arbitrary length into and out of SSM models, which allow for pattern matching, pattern completion and pattern association with low computational complexity; the claimed method relates to a generalized SSM model that can represent either a collection of discrete or continuous signals; allows for encoding/decoding of signals that are not the same; and that the encoding and 
Examiner respectfully submits and maintains that Appellant has not pointed to any technological improvement.  The purported improvement that results flows entirely from the mathematical concepts.  Courts have ruled that an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).  See also MPEP 2106.05(a).II., “it is important to keep in mind that an improvement in the abstract idea itself (e.g., a recited fundamental economic concept) is not an improvement in technology.”
   Specification paragraphs pointed to by Appellant in support of the asserted improvement, do not describe an improvement in technology but instead describe mathematical algorithms, equations, and concepts.  See e.g., [0011] describes “using weighting functions” to encode to and from SSM models.  Paragraph [0012] describes contexts and applications for “these various algorithms and models…[t]he models and algorithms can be utilized for approximate pattern matching, pattern completion, and pattern association …the models and algorithms can be used … the models can be used for”.  Paragraph [0481] describes computational complexity.  Specification [0558], and [0569-0580] provide mathematical derivations and theorems. 
With respect to computation performed in real-time without needing buffering, the fact of not requiring buffering as in claims 40, 41, 63, and 64 flows not a as a result of a configuration of a buffer, or controller, or other technological element, but rather as a result of the mathematical concepts.  Furthermore, as a negative limitation, “not 
Furthermore, the claims, including those specifically pointed to by Appellant, merely recite mathematical relationships and equations that merely generally link the encoding/decoding of signals.

Appellant further asserts that under Step 2A, Prong Two that integration into a practical application based on improvement to technology can result despite involvement of an abstract idea, citing Eligibility Example 41, and further noting Examiner contention that the alleged improvements are “merely better math”.  (Appellant Brief, p. 9).
Examiner respectfully submits and maintains that the claims do not recite an improvement to the technological field of signal processing and to the functioning of a computer but rather the claims recite an innovative concept that is arguably better math.  Better math is not statutory subject matter.  The claims do not “involve” mathematical concepts as suggested by Appellant; the claims are directed to mathematical concepts.  The purported improvement is entirely found in the mathematical concepts.  Furthermore Example 41 is unlike the claimed invention.  Example 41 contains the following additional elements: receiving a plaintext word signal at the first computer terminal, transforming a plaintext word signal into one or more message block word signals MA, transmitting the ciphertext word signal CA to the second computer terminal 


Respectfully submitted,
/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182      


Conferees:

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182      

/DANIEL KINSAUL/
Quality Assurance Specialist, TC 2100                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.